Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 31, 2019

                                      No. 04-19-00646-CV

                    IN THE INTEREST OF N.A.V. ET AL., CHILDREN

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-PA-00244
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating the appellants’ parental rights which
must be disposed of by this court within 180 days of the date the notices of appeal are filed.
TEX. R. JUD. ADMIN. 6.2. The appellants’ briefs were due on October 23, 2019, and both of them
have filed motions requesting a 20 day extension of time until November 12, 2019 to file their
briefs.

       After consideration, we GRANT the motions and ORDER the briefs due by November
12, 2019. Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of October, 2019.



                                                     ___________________________________
                                                     LUZ ESTRADA,
                                                     Chief Deputy Clerk